El Juez Asociado Señor Kolthoff Caraballo
emitió la opinión del Tribunal.
En esta ocasión nos corresponde resolver si, conforme a la Ley de Farmacia de Puerto Rico, un paciente puede re-nunciar a que el farmacéutico le entregue un medicamento y poder recibirlo a domicilio a través de personal no farmacéutico.
*928I
La Asociación de Farmacias de la Comunidad (Asocia-ción) presentó ante la División de Vistas Administrativas del Departamento de Salud una querella contra las farma-cias: Nova Infusion & Compounding (Nova Infusion o peti-cionaria), Special Care Pharmacy (Special Care) y Caribe Specialty. La Asociación alegó que las farmacias querella-das, de manera separada y en forma conjunta, incurrieron en violaciones a la Ley Núm. 247 de 3 de septiembre de 2004, Ley de Farmacia de Puerto Rico (Ley de Farmacia), y a la Ley Núm. 2 de 7 de noviembre de 1975, conocida como Ley de Certificados de Necesidad y Conveniencia.
La peticionaria Nova Infusion, al igual que Special Care y Caribe Specialty, es una farmacia debidamente autori-zada por el Departamento de Salud para brindar servicios farmacéuticos a la comunidad. Esta se identifica como una “farmacia especializada” por el tipo de servicio que brinda y por dedicarse al despacho de medicamentos para pacien-tes con enfermedades catastróficas, entre otras enfermeda-des serias. Entre los servicios que la peticionaria ofrece se encuentra el de entrega rápida de los medicamentos al ho-gar o lugar de trabajo del paciente. Dicha entrega se rea-liza a través de carreros o personal técnico que no son parte del personal farmacéutico de dichas farmacias.(1)
Específicamente, los farmacéuticos de la peticionaria se comunican por teléfono con el paciente antes de hacer la entrega. Estos le preguntan al paciente si desea que el me-dicamento solicitado se lo entregue un carrero, aclarándole que este último no es farmacéutico ni auxiliar de farmacia. Si el paciente no consiente a la entrega por carrero, se le informa que tiene la alternativa de recoger el medicamento en las instalaciones de la farmacia donde un farmacéutico *929o auxiliar de farmacia será quien se lo entregará. Son estos servicios de entrega los que la Asociación impugnó en el Departamento de Salud. Ello sobre el fundamento de que conforme a la Ley de Farmacia la entrega de los medica-mentos tiene que ser realizada directamente —persona a persona— entre el farmacéutico y el paciente.
En el transcurso del procedimiento administrativo la Asociación presentó una moción en la que solicitó que se dictara una Resolución Sumaria Parcial contra las farma-cias querelladas. Así, luego de varios trámites procesales, el Departamento de Salud dictó una Resolución en la que desestimó parcialmente la causa de acción al desestimar las alegaciones respecto a las posibles violaciones a la Ley de Certificados de Necesidad y Conveniencia. El Departa-mento de Salud determinó que las alegaciones relaciona-das con el antecedido estatuto fueron presentadas tardía-mente por no haber sido incluidas en la querella original ni en una enmienda posterior. (2)
Así pues, sólo quedaron pendientes de resolver las con-ductas específicas e individuales de cada una de las farma-cias querelladas y que alegadamente constituían violacio-nes a la Ley de Farmacia. Además, en la celebración de la Conferencia con Antelación a la Vista, el Departamento de Salud permitió que se enmendara la querella para incluir la alegación en torno a que las querelladas habían violado el Art. 5.04(c) de la Ley de Farmacia, supra,(3) relacionado al proceso de dispensación y composición de medicamentos estériles para uso parenteral.
Luego de celebradas varias vistas evidenciarías, la Ofi-*930cial Examinadora preparó un informe en el cual formuló las determinaciones de hechos y concluyó que el meca-nismo utilizado para el despacho y la entrega de medica-mentos en el que se utiliza un técnico de entrega o carrero es contrario a las disposiciones de la Ley de Farmacia. No obstante, en cuanto a los señalamientos respecto a que las farmacias querelladas habían establecido farmacias espe-cializadas, el Departamento de Salud determinó que las querelladas no habían violado la Ley de Farmacia. Ello, debido a que la disposición legal que prohíbe anunciarse como servicio “especializado” está dirigida al profesional de farmacia y no a la farmacia en sí.
Además, ante la prueba vertida, la Oficial Examinadora concluyó que las querelladas podían continuar con la com-posición y dispensación de medicamentos estériles para uso parenteral o cualesquiera otros medicamentos que re-quirieran técnicas asépticas especiales, siempre y cuando éstas cumplieran con las inspecciones del Departamento de Salud, lo que nunca estuvo en controversia. Conforme al referido informe, el entonces Secretario de Salud, Dr. Johnny V. Rullán, dictó una resolución en la que ordenó a las querelladas a que en el término de treinta días cesaran y desistieran de continuar con la práctica de entrega de me-dicamentos a sus pacientes por conducto de personal no farmacéutico, tal como carreros, mensajeros o técnicos de entrega.
Inconformes con la resolución administrativa, todas las partes acudieron al Tribunal de Apelaciones y presentaron sendos recursos de revisión.(4) La Asociación sustentó sus señalamientos de error en la decisión del Departamento de Salud de resolver que las querelladas no violaron la Ley de Farmacia al establecerse como farmacias especializadas y *931en los diversos argumentos presentados en relación con la Ley de Certificados de Necesidad y Conveniencia.(5) Por su parte, Nova Infusion y Special Care señalaron en sus re-cursos de revisión que el Departamento de Salud erró al emitir una orden de cese y desista contra el servicio de entrega de medicamentos al hogar mediante técnicos de entrega; al interpretar erróneamente el Art. 2.02(a)(6) de la Ley de Farmacia, supra,(6) y por determinar que un pa-ciente no puede renunciar a que un farmacéutico le entre-gue un medicamento.
Así las cosas, el Tribunal de Apelaciones emitió una sen-tencia en la que dispuso de ambos recursos, los cuales fue-ron debidamente consolidados. En relación con los plantea-mientos de la Asociación, el Tribunal de Apelaciones confirmó la decisión administrativa en cuanto al estableci-miento de las llamadas farmacias especializadas. Este le brindó alta deferencia a las conclusiones e interpretaciones administrativas realizadas por el Departamento de Salud sobre que la Ley de Farmacia no prohíbe a las farmacias de la comunidad brindar sólo algunos de los servicios a los que están autorizados ni dirigirlos a una clientela en particular. El tribunal apelativo intermedio entendió que, conforme al expediente, la decisión administrativa no re-sultaba ser irrazonable, por lo que se abstuvo de sustituir el criterio de la agencia por el del tribunal. En cambio, en lo que respecta a las alegadas violaciones a la Ley de Cer-tificados de Necesidad y Conveniencia, señaló que el De-partamento de Salud debió permitir la enmienda a las *932alegaciones, tal como solicitó la Asociación, ello porque tal enmienda no afectaba la pronta adjudicación de la controversia.
Por su parte, sobre los errores presentados por las far-macias querelladas, el Tribunal de Apelaciones confirmó la orden de cese y desista emitida por el Departamento de Salud en la que sostuvo que conforme a la Ley de Farmacia éstas no podían ofrecer a sus pacientes el servicio de en-trega de medicamentos mediante carreros o técnicos de entrega. Sin embargo, contrario a lo expuesto por el foro administrativo, el Tribunal de Apelaciones sostuvo que la Ley de Farmacia contempla el que los pacientes puedan renunciar a recibir los medicamentos por parte del farma-céutico, ello mediante la designación de un “representante autorizado” y no a través del consentimiento expreso como en la renuncia de la orientación. (7) Dicho tribunal señaló que los referidos representantes autorizados debían ser personas ciertas a quienes los pacientes confiaran la fun-ción de recibir los medicamentos a su nombre de forma libre y voluntaria, por lo que una renuncia genérica a favor del personal no farmacéutico de las querelladas no cumplía con la Ley de Farmacia.
Inconforme con dicha determinación, Nova Infusion pre-sentó una Moción en Auxilio de Jurisdicción mediante la cual nos solicitó la paralización de la referida Orden de cese y desista emitida por el Departamento de Salud —y confirmada por el Tribunal de Apelaciones— hasta tanto atendiéramos el recurso de certiorari presentado por ésta el día anterior. En dicho recurso la peticionaria alegó que el Tribunal de Apelaciones erró al determinar que ésta no podía “ofrecer a sus pacientes el servicio de entrega de me-dicamentos mediante técnicos de entrega en el lugar desig-*933nado por el paciente, fundamentándose en una interpreta-ción errónea del Artículo 2.02(a) 6., de la Ley de Farmacia de 2004”. Certiorari, pág. 4. Asimismo, alegó que “[s]e de-terminó erróneamente que dicho artículo s[ó]lo permite re-nunciar a la orientación personal por el farmacéutico pero no permite renunciar a la entrega del medicamento por el farmacéutico”. Íd.
El 23 de septiembre de 2009 declaramos “con lugar” la Moción en Auxilio de Jurisdicción —que paralizó los efec-tos de la sentencia del Tribunal de Apelaciones— y emiti-mos una Orden a la Asociación para que mostrara causa por la cual no debíamos revocar el dictamen recurrido. La Asociación presentó su escrito en cumplimiento de nuestra orden y, así, con el caso debidamente perfeccionado, proce-demos a expedir y resolver el recurso.
II
A. La Ley Núm. 247 de 3 de septiembre de 2004, según enmendada, conocida como “Ley de Farmacia de Puerto Rico”, fue creada con el propósito de promover, preservar y proteger la salud, la seguridad y el bienestar del pueblo puertorriqueño. (8) Con ella, la Asamblea Legislativa plasmó su interés de controlar y reglamentar efectivamente la práctica de la profesión de farmacia, así como el licénciamiento, control y reglamentación de los establecimientos y las personas que manufacturan, distribuyen, dispensan y expenden medicamentos y artefactos que se utilizan en el diagnóstico, tratamiento y prevención de enfermedades en Puerto Rico.(9) Este estatuto sustituye la antigua Ley de Farmacia, Ley Núm. 282 de 15 de mayo de 1945, y procura que sus disposiciones sean compatibles con los conceptos y enfoques modernos en la práctica de la profesión de farmacia, en la prestación de servicios farmacéu-*934ticos y en los establecimientos y procesos dedicados a la dispensación de medicamentos.(10)
La Ley de Farmacia establece nuevos esquemas para agi-lizar y facilitar los procesos y el acceso a los servicios farma-céuticos, adaptándose a la nueva tecnología y velando, a su vez, por el derecho del paciente a la privacidad y libre selec-ción de proveedores de servicios farmacéuticos.(11) Además, ante la falta de una descripción satisfactoria de las funcio-nes del farmacéutico en la antigua ley, la Ley de Farmacia de 2004 recoge y describe el conglomerado de funciones y responsabilidades del farmacéutico de hoy.
El referido estatuto dispone que la profesión de farmacia es la profesión de cuidado de la salud que tiene el interés y la responsabilidad social de proveer servicios farmacéuticos a la ciudadanía, en aras de promover la salud, seguridad y el bienestar del paciente, prevenir enfermedades y lograr resultados óptimos en el uso de los medicamentos.(12) Así, la Ley de Farmacia destaca la responsabilidad del farmacéutico en la farmacoterapia y la responsabilidad de velar por una mejor calidad de vida del paciente. Cónsono con esto, esta ley contiene varias disposiciones como son aquellas que regulan y especifican las responsabilidades y funciones del farmacéutico y del técnico de farmacia.
Entre estas responsabilidades se encuentra el ejercicio activo del farmacéutico en los procesos de manufactura, almacenaje, distribución y dispensación de medicamentos.(13) En cuanto a esta última responsabilidad —dispensación o despacho de medicamentos— la ley ex-pone que ésta incluye la entrega y la orientación confidencial, persona a persona, entre el farmacéutico y el paciente *935o su representante autorizado.(14) Además, la dispensación de medicamentos incluye diversas acciones que ameritan un desempeño cuidadoso y responsable por parte del farmacéutico.
Por ejemplo, específicamente la Ley de Farmacia define dispensación como “[l]a acción llevada a cabo por el farmacéutico de recibir, verificar, evaluar e interpretar una receta, seleccionar o componer, envasar, rotular y entregar el medicamento o artefacto al paciente o a su representante autorizado, incluyendo orientarle y aconsejarle acerca de la utilización adecuada del mismo”.(15) (Énfasis suplido.) De acuerdo con la antecedida definición, el Art. 2.02(a) añade que el proceso de dispensar medicamentos y artefactos mediante receta es una de las funciones del farmacéutico, la cual incluye:
(1) Recibir, evaluar e interpretar la receta;
(2) completar la información necesaria en el expediente far-macéutico del paciente;
(3) determinar y ofrecer al paciente la posibilidad de inter-cambio del medicamento por un medicamento bioequivalente de acuerdo con las disposiciones del Artículo 5.03 de esta Ley;
(4) preparar o componer, envasar y rotular el medicamento, cumpliendo con las leyes y reglamentos estatales y federales aplicables;
(5)verificar la receta con el medicamento y el expediente far-macéutico del paciente, para identificar, prevenir o solucionar problemas relacionados con medicamentos.
(6) entregar el medicamento o artefacto recetado, luego de haber orientado sobre el mismo al paciente o a su represen-tante autorizado, disponiéndose que la orientación sobre el medicamento conlleva la discusión de la información que a juicio profesional del farmacéutico sea necesaria y significa-tiva para optimizar la farmacoterapia del paciente. La entrega y orientación se llevará a cabo persona a persona por el farma-céutico, a menos que el paciente renuncie expresamente a reci-bir la orientación. La orientación será confidencial y podrá ser cqmplementada, pero no sustituida por información escrita. (Énfasis suplido.)(16)
*936Así, pues, el proceso de dispensación culmina con la con-sumación de la entrega y la orientación. La entrega no se define en la Ley de Farmacia, sin embargo, entendemos que ésta se refiere a la acción del farmacéutico de poner en manos del paciente el medicamento o artefacto recetado. En cambio, la orientación consiste en aconsejar al paciente acerca de la utilización adecuada de dicho medicamento o artefacto entregado.(17) El farmacéutico tiene el deber de discutir la información que, en su juicio profesional, sea necesaria y significativa para optimizar la farmacoterapia del paciente.(18) Por consiguiente, la orientación se llevará a cabo persona a persona entre el farmacéutico y el pa-ciente, de forma oral y confidencial, y podrá ser suplemen-tada, pero no sustituida, por información escrita.(19)
Ahora bien, aunque el farmacéutico es el llamado en ley para realizar ambas funciones, la propia Ley de Farmacia dispone que el acto de entrega puede ser delegado a los técnicos de farmacia, contrario a la orientación la cual es una función exclusiva e indelegable del farmacéutico.(20) En otras palabras, la Ley de Farmacia dispone que los técnicos de farmacia, internos de farmacia o internos de técnico de farmacia podrían intervenir en el proceso de dispensación de medicamentos, el cual incluye la entrega, bajo la supervisión directa del farmacéutico; contrario a la orientación y la verificación de la receta, las cuales son funciones exclusivas del farmacéutico.(21)
La orientación sobre el uso y manejo de un medicamento o artefacto es de tal importancia que no sólo es una función indelegable del farmacéutico, sino que el legislador entendió que si el paciente desea renunciar a ella *937tiene que hacerlo expresamente.(22) Es decir, dicha renun-cia deberá constar en un documento escrito y con la firma del paciente o su representante autorizado.
Por otro lado, tal y como se expone en la definición del término “dispensación”, tanto la entrega como la orientación se le pueden hacer al paciente o a su representante autorizado. Precisamente, la Ley de Farmacia define a este último como el
... [t]utor legal, pariente o persona natural mayor de edad designada e identificada libre y voluntariamente por el pa-ciente, para recibir personalmente en su representación los servicios farmacéuticos, cumpliendo con las leyes y reglamen-tos aplicables en cuanto a confidencialidad y privacidad de la información de salud protegida del paciente. En el caso de los animales se entenderá como representante o representante autorizado al portador de la receta.(23)
Por lo tanto, esta ley permite que el paciente pueda designar, libre y voluntariamente, a una persona para que reciba por él los servicios farmacéuticos. Dicho representante se convierte en un álter ego del paciente durante el periodo de su designación; por lo tanto, tal designación deberá cumplir con las leyes y los reglamentos aplicables, tanto con aquellas que regulan la privacidad y confidencialidad del paciente como la reglamentación que en su día promulgue el Departamento de Salud al respecto.
Ahora bien, la Ley de Farmacia no dispone expresa-mente que la entrega de un medicamento pueda ser reali-zada por personal no farmacéutico. Por tal razón, la con-troversia ante nos consiste en determinar si conforme a dicha ley un paciente puede renunciar a que el farmacéu-tico sea quien le entregue un medicamento o artefacto re-cetado y, a su vez, si éste se le puede entregar por medio de carreros o técnicos de entrega. Sin embargo, previo a resol*938ver dicha controversia, veamos los principios de hermenéu-tica legal y de revisión administrativa aplicables.
B. Sabido es que toda ley para poder ser aplicada necesita ser interpretada. (24) Ante ello hemos señalado que “ ‘[e]so es así ya sean oscuras o claras las palabras de la ley, por lo que se puede decir que es falso afirmar que sólo las leyes oscuras deben ser interpretadas (Citas omitidas.)(25) Así, el proceso de interpretación de las leyes o hermenéutica legal surge para auscultar, precisar y determinar cuál ha sido la voluntad del legislador. (26)
Este proceso tiene como umbral que “[c]uando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”.(27) De esta forma, cuando la expresión de la ley es clara, no hay necesidad de indagar más allá de ella como subterfugio para cumplir con el propósito legislativo.(28) Empero, cuando surgen dudas sobre la expresión de la ley, el Código Civil establece que se debe tomar en cuenta la voluntad del legislador al momento de interpretarla. Específicamente, el Artículo 19 del Código Civil dispone que “[e]l medio más eficaz y universal para descubrir el verdadero sentido de una ley cuando sus expresiones son dudosas, es considerar la razón y espíritu de ella, o la causa o motivos que indujeron al poder legislativo a dictarla”.(29)
Ahora bien, es principio reiterado que “ ‘[l]as leyes hay que interpretarlas y aplicarlas en comunión con el propósito social que las inspira, sin desvincularlas de la realidad y del problema humano que persiguen *939resolver’ ”.(30) Por tal razón, éstas no se deben seguir ciega-mente cuando sus expresiones no caen dentro de su espí-ritu y fin.(31) Conforme con lo anterior, hemos resuelto que en situaciones en las que exista alguna ambigüedad, este Tribunal rechazará una interpretación literal y forzada de un texto legal que produzca un resultado que no puede haber sido el que intentó el legislador.(32) Las leyes hay que interpretarlas según las realidades específicas de la socie-dad en que operan.(33) En esencia, como dijimos en Pueblo v. Ortega Santiago, 125 D.P.R. 203, 214 (1990):
Los tribunales estamos autorizados a interpretar las leyes cuando, entre otras, éstas no son claras o concluyentes sobre un punto en particular; cuando el objetivo, al realizarlo, es el de suplir una laguna en la misma; o cuando, con el propósito de mitigar los efectos adversos de la aplicación de una ley a una situación en particular, la justicia así lo requiere. (Énfasis en el original.)
Por su parte, es un principio fundamental en la hermenéutica legal que las leyes se deben considerar como un todo para determinar el significado de cada una de sus partes.(34) Las diferentes secciones deben interpre-tarse, las unas en relación con las otras, y así se puede completar o suplir cualquier falta u oscuridad de una con lo dispuesto en la otra, procurando siempre dar cumpli-miento a la intención legislativa.(35) Las leyes no pueden interpretarse tomando aisladamente sus disposiciones o secciones, sino que se deben considerar todas en conjunto, *940es decir, íntegramente y no de forma fraccionada.(36) Por consiguiente, “[p]ara interpretar correctamente una ley, debe buscarse la intención legislativa, no en una frase ais-lada o en una de sus secciones, sino en el contexto de todo el estatuto, teniendo en cuenta el propósito perseguido por el legislador”.(37) Con ello se intenta evitar que al interpre-tar un estatuto se obtengan conclusiones o interpretacio-nes que carezcan de lógica jurídica o sentido de justicia. Así, pues, “al ejercer nuestra función interpretativa, esta-mos obligados a armonizar, en la medida posible, todas las disposiciones de ley involucradas en aras de obtener un resultado más sensato, lógico y razonable”.(38)
C. Es norma firmemente establecida que los tribunales apelativos deben conceder gran deferencia a las decisiones emitidas por las agencias administrativas debido a la vasta experiencia y conocimiento especializado que les han sido encomendados.(39) Por consiguiente, la revisión judicial de una decisión administrativa suele comprender tres áreas: “(1) la concesión del remedio apropiado [;] (2) la revisión de las determinaciones de hecho conforme al criterio de evidencia sustancial, y (3) la revisión completa y absoluta de las conclusiones de derecho.”(40)
Sobre las determinaciones de hecho que formule una agencia, hemos reconocido que los tribunales, utilizando un criterio de razonabilidad y deferencia, no alterarán o intervendrán con éstas siempre que surja del expediente administrativo evidencia sustancial que las sustente.(41)
*941Por otro lado, las conclusiones de derecho pueden ser revisadas en todos sus aspectos.(42) Sin embargo, esto no significa que lo tribunales, al ejercer su función revisora, puedan descartar libremente las conclusiones e interpretaciones de derecho de las agencias y sustituir el criterio de éstas por el propio.(43) Dichas conclusiones e interpretaciones de derecho pueden producirse, ya sea en la aplicación que la agencia haga del Derecho a los hechos básicos que se han determinado o sobre su facultad de interpretar su propia ley, estatuto o reglamento. Así, en muchas de estas instancias, el conocimiento especializado de la agencia es pieza fundamental. Por lo tanto, en el descargo de su función revisora, los tribunales apelativos deberán distinguir entre cuestiones de interpretación estatutaria, en las que los tribunales son especialistas, y cuestiones propias de la discreción o pericia administrativa.(44)
Ahora bien, la reconocida deferencia judicial cede cuando la actuación administrativa es irrazonable o ilegal y ante interpretaciones administrativas que conduzcan a la comisión de injusticias.(45) Asimismo, un tribunal puede revisar la actuación de la agencia en instancias donde el organismo administrativo ha errado en la aplicación de la ley.(46) Por su parte, aunque reiteradamente he-*942mos reconocido que la interpretación que una agencia rea-liza sobre la ley que administra y custodia merece gran respeto y deferencia por parte de los tribunales, dicha de-ferencia cede cuando la interpretación de la agencia produce resultados incompatibles o contrarios al propósito del estatuto interpretado y a su política pública. (47)
III
El Art. 2.02(a)(6) de la Ley de Farmacia, supra, dispone que “[l]a entrega y orientación se llevará a cabo persona a persona por el farmacéutico, a menos que el paciente re-nuncie expresamente a recibir la orientación”.(48) Por lo visto, dicha disposición comienza haciendo alusión a la en-trega y la orientación, y luego, en la parte final, sólo men-ciona la orientación. Es este “silencio”, que consiste en no mencionar la entrega en la segunda parte de la disposición, el que los foros inferiores interpretaron y que en esta oca-sión nos corresponde revisar.
En el foro administrativo, la Oficial Examinadora deter-minó en su informe, luego de reconocer dos renuncias —a la orientación y a la entrega personal— que según la Ley de Farmacia, el paciente no podía renunciar a que un far-macéutico le entregara el medicamento.(49) Señaló que con-forme al referido artículo, sólo la orientación puede ser re-nunciada, por lo que la única alternativa que ofrece la ley en las circunstancias de que un paciente no pueda presen-tarse físicamente a la farmacia, es la utilización de un re-presentante autorizado. La decisión administrativa sos-tuvo específicamente que el servicio de recibir un medicamento en el hogar o en el lugar de trabajo, “aunque pueda ser una comodidad que facilite el servicio, no puede *943darse, bajo las disposiciones de la Ley ... tal y como está vigente, mediante un carrero”.(50) Además, señaló que no había otra interpretación del estatuto que no fuera que el legislador sólo permitió la renuncia a la orientación.
Por su parte, el Tribunal de Apelaciones le brindó gran deferencia a la conclusión hecha por el foro administrativo por entender que era razonable. Sostuvo que la Ley de Far-macia sólo contempla la renuncia expresa a la orientación y no a la entrega. Señaló que ésta última sólo podría re-nunciarse mediante el nombramiento de un “representante autorizado”, el cual, según las disposiciones de la ley, debe ser una persona cierta a quien el paciente le haya confiado dicha función de manera libre y voluntaria. Así, pues, éste entendió que una “renuncia genérica a favor del personal de las farmacias de las recurrentes no cumple con la letra clara de la Ley de Farmacia”, por lo que los técnicos de entrega no eran representantes autorizados y, por ende, no podían entregar medicamentos.
Ante ello, inicialmente debemos determinar si los técni-cos de entrega de la peticionaria hacen la función de repre-sentantes autorizados. Entendemos que no. La Ley de Far-macia establece que el representante autorizado es aquel tutor legal, pariente o persona natural mayor de edad de-signada e identificada por el paciente para recibir en su lugar los servicios farmacéuticos. En el caso de Nova Infusion, cuando el paciente consiente a que un técnico de en-trega o carrero le entregue el medicamento en el lugar de-signado, no se cumple con el requisito de designar e identificar a la persona que va a fungir como tal. Así, tal como resolvió el Tribunal de Apelaciones una renuncia ge-nérica por parte del paciente no convierte a tales correros en sus representantes. Más aún, palmariamente dicha de-signación implica la colocación de uno en el lugar del otro, por tal razón, la ley exige que ésta cumpla con las leyes y los reglamentos que regulan la privacidad y confidenciali-dad del paciente, así como con la reglamentación que al *944efecto promulgue el Departamento de Salud. Así, como no surge del expediente que los referidos técnicos de entrega o carreros, los cuales sólo sirven de intermediarios entre el paciente y el farmacéutico, hayan sido identificados y de-signados por el paciente, éstos no se pueden considerar como representantes autorizados.
Ahora bien, ¿un paciente puede renunciar a que sea el farmacéutico el que le entregue un medicamento y aco-gerse a un servicio de entregas a domicilio sin la necesidad de designar a un representante autorizado? Entendemos que sí. La interpretación que los foros inferiores realizaron del Art. 2.02(a)(6) no nos parece razonable, además de muy restrictiva y en contravención del propósito social perse-guido por la ley. Si bien es cierto que el referido artículo guarda silencio sobre la renuncia de la entrega, éste no debe ser tomado como una prohibición de ésta. Veamos.
Al analizar la Ley de Farmacia en su totalidad observa-mos que ésta procura ser compatible con la práctica mo-derna de la profesión de farmacia y con los “cambios dra-máticos en las modalidades de prestación” de los servicios farmacéuticos.(51) Por tal razón, en el caso particular ante nos, sostener que el silencio del legislador sobre la renun-cia de la entrega significa una prohibición de ésta, contra-viene los fines prácticos que busca el legislador.
Por ejemplo, como ya hemos visto, claramente la orien-tación es una función indelegable del farmacéutico y es por medio de ésta que dicho profesional aconseja al paciente sobre la utilización adecuada de un medicamento o arte-facto recetado. Sin embargo, si bien ésta es una función sumamente importante en la farmacoterapia del paciente, el legislador entendió pertinente que el paciente pudiera renunciar a dicha orientación a través de una renuncia expresa. Por consiguiente, no resulta razonable concluir que la Ley de Farmacia permita renunciar a uno de los *945aspectos fundamentales e indelegables de la profesión de farmacia como es la orientación al paciente, y que no se le permita a ese mismo paciente renunciar a la entrega y que un técnico de entregas o carrero le entregue el medica-mento en su lugar de conveniencia. Ello no sería cónsono con el hecho de que la propia Ley de Farmacia le permite al paciente, incluso, designar un representante que sirva de álter ego suyo para recibir los servicios farmacéuticos y que actúa como si fuera el paciente y, por ende, puede re-nunciar tanto a la orientación como a la entrega.
Además, una interpretación tan rígida como las realiza-das por los foros recurridos tiene el efecto de perjudicar principalmente al paciente. No sólo se limita el acceso a los servicios farmacéuticos, sino que también se pone en riesgo el tratamiento y acceso farmacológico de aquellos pacientes que sufren enfermedades catastróficas, críticas o serias. Los foros inferiores sostuvieron que la única alternativa que tiene un paciente para no recibir el medicamento directamente del farmacéutico es nombrar un representante autorizado. Sin embargo, ello dejaría sin opciones a aque-llos pacientes que por diversas razones no puedan conse-guir a una persona que funja como su representante. Al mismo tiempo, sería perjudicial para el paciente que por motivos de privacidad no desee designar a un represen-tante y prefiera que le entreguen el medicamento en su hogar o trabajo.
Por su parte, aunque la Ley de Farmacia es un estatuto dirigido a regular dicha profesión, no debemos perder de perspectiva que tal y como señala la propia Ley en su Expo-sición de Motivos, el propósito de ésta es “promover y prote-ger la salud, la seguridad y el bienestar público”. Basado entonces en lo que es la intención expresa del legislador, al interpretar la ley de la forma que lo estamos haciendo, aten-demos las implicaciones prácticas o peijudiciales que dicha interpretación pueda ocasionar en los derechos de los pacientes.
De igual forma, es importante señalar que la Ley de Farmacia reconoce en su Art. 1.02 que sus disposiciones no *946regulan ni afectan de modo alguno lo referente al envío de medicamentos a Puerto Rico desde Estados Unidos o algún país extranjero. Ante ello, sería absurdo sostener que la ley prohíba la entrega de medicamentos a través de técnicos de entrega o carreros y por otro lado permita la entrega de medicamentos por correo.
Del expediente surge que la práctica de la farmacia Nova Infusion es que inicialmente los farmacéuticos se comunican con el paciente y le presentan las opciones que tienen para obtener sus medicamentos. Si el paciente elige el servicio de entrega, entonces proceden a hacer la entrega a través de carreros al lugar que éste elija. En dicha comunicación se le explica al paciente que la persona que le hará la entrega no es farmacéutico ni técnico de farmacia y se le brinda toda la información relacionada con el medicamento. Además, de no consentir a la entrega, el paciente siempre tiene la opción de ir personalmente a la farmacia.
Por consiguiente, el servicio antecedido no viola la Ley de Farmacia, siempre que no sea requerido como condición y que haya autorización expresa por escrito del paciente. Ello, porque si el paciente no realiza la referida renuncia, mediante un consentimiento expreso, el farmacéutico sólo puede delegar la función de entrega a los funcionarios ex-presamente dispuestos en la ley. Precisamente, los Arts. 5.02(a) y 1.03(i) señalan que el farmacéutico sólo puede delegar la función de entregar un medicamento a cierto personal especializado. Sin embargo, nuestra determina-ción en el caso de autos no significa que hemos modificado o trastocado las funciones del farmacéutico. Más bien, sólo hemos reconocido que el paciente tiene un derecho a re-nunciar a que sus medicamentos se los entregue personal farmacéutico y puedan ser entregados por otro tipo de personal siempre que reciba la orientación correspondiente del farmacéutico y autorice su entrega expresamente.
Así, aunque generalmente la interpretación que una agencia hace sobre la ley que administra merece gran de-ferencia, en circunstancias como las presentes, en la cual la interpretación del Departamento de Salud es incompa-*947tibie con la Ley de Farmacia y su política pública, sustitui-mos su criterio por el aquí expuesto.
En síntesis, al interpretar el Art. 2.02(a)(6) de la Ley de Farmacia, supra, en conjunto con sus demás disposiciones, es forzoso concluir que nada en dicho artículo prohíbe que un paciente pueda renunciar a que sea el farmacéutico el que le entregue un medicamento y acogerse a un servicio de entrega a domicilio. Además, ello se sustenta en los pro-pósitos perseguidos por el legislador y en nuestra obliga-ción de armonizar, en la medida que sea posible, las dispo-siciones de la ley.
Por todo lo anterior, dejamos sin efecto la orden de cese y desista emitida por el Departamento de Salud en el pre-sente caso. Empero, ello no significa que el Departamento de Salud no pueda, dentro de su poder de reglamentación y enmarcado en lo que establece la Ley de Farmacia, con-forme la hemos interpretado en el caso de autos, reglamen-tar el proceso de renuncia, los requisitos que los técnicos deban poseer, el debido manejo del medicamento, así como cualquier otro criterio que estime pertinente.
IV
En armonía con lo antes señalado, se expide el recurso de “certiorari”, se revoca la Sentencia del Tribunal de Ape-laciones y se deja sin efecto la orden de cese y desista emi-tida por el Departamento de Salud en el presente caso.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez disintió con una opinión escrita.

0 Del expediente surge que el personal técnico, al cual se le requiere como mínimo un diploma de escuela superior, es adiestrado en el manejo de productos refrigerados, el manejo de los equipos, la estabilidad del medicamento y reciben un entrenamiento administrativo sobre la compañía.


(2) Es necesario señalar que posteriormente la Oficial Examinadora expresó en el escolio 2 de su informe que la querella que originó el pleito se sostuvo bajo las violaciones de la Ley de Farmacia de Puerto Rico ante la decisión del Tribunal Federal de Apelaciones para el Primer Circuito que determinó —seis meses después de haberse presentado la querella— que la aplicación de la Ley Núm. 2 de 7 de septiem-bre de 1975, según enmendada, Ley de Certificados de Necesidad y Conveniencia, a las farmacias en Puerto Rico era inconstitucional. Véase Walgreen Co. v. Rullan, 405 F.3d 50 (1er Cir. 2005).


(3) 20 L.P.R.A. sec. 410c.


(4) Todos, con excepción de la querellada Caribe Specialty, la cual decidió no participar del procedimiento administrativo luego de que su representación legal renunciara. Así, pues, se entendió que ésta renunció tácitamente a su derecho de participar y presentar prueba en su defensa. Además, del informe surge que durante todo el proceso a ésta se le mantuvo informada tanto de los señalamientos como de las decisiones que tomó el foro administrativo.


(6) En el segundo error la Asociación de Farmacias de la Comunidad expuso que el Departamento de Salud erró:
“[A]l desestimar su alegación de que las recurrentes ejercieron las facultades de un Certificado de Necesidad y Conveniencia, no autorizado por la Ley y no encontrar violación a las recurrentes al ejercer facultades pertenecientes al Certificado de Ne-cesidad y Conveniencia, no autorizado por Ley y no encontrar violación de las que-rellas al ejercer facultades pertenecientes al Certificado de Necesidad y Convenien-cia de Servicios en el Hogar “Home Care” sin estar debidamente autorizadas para ello por el Departamento de Salud.” Apéndice del Certiorari, págs. 27-28.


(6) 20 L.P.R.A. sec. 407b(a)(6).


(7) “Cabe señalar que aunque el foro administrativo sostuvo que bajo la Ley de Farmacias, supra, el paciente podría designar a un representante autorizado en aquellas circunstancias en que no pueda presentarse físicamente a la farmacia, dicha postura no se sustentó en el reconocimiento de una renuncia por parte del pa-ciente a recibir los medicamentos directamente del farmacéutico, sino en que era la única alternativa en ley mediante la cual se podía disponer que la entrega fuera realizada por un farmacéutico.”


(8) 20 L.P.R.A. sec. 407 et seq.


(9) Art. 1.02 de la Ley de Farmacia, Ley Núm. 247 de 3 septiembre de 2004 (20 L.P.R.A. sec. 407 n.).


(10) Véase Exposición de Motivos de la Ley de Farmacia.


(11) Véase Ponencia de los estudiantes del Programa Doctoral de la Escuela de Farmacia de la Universidad de Puerto Rico sobre el P. de la C. 4248 de 17 de mayo de 2004, 7ma Sesión Ordinaria, 14ta Asamblea Legislativa, pág. 1.


(12) Art. 2.01 de la Ley de Farmacia, 20 L.P.R.A. sec. 407a.


(13) Íd.


(14) Art. 5.02(1) de la Ley de Farmacia, 20 L.P.R.A. sec. 410a(l).


(15) Art. 1.03(i) de la Ley de Farmacia, 20 L.P.R.A. sec. 407(i).


(16) Art. 2.02(a)(6) de la Ley de Farmacia, 20 L.P.R.A. sec. 407b(a)(6).


(17) Art. 1.03(i) de la Ley de Farmacia, 20 L.P.R.A. sec. 407(i).


(18) Art. 2.02(a)(6) de la Ley de Farmacia, supra.


(19) Íd.


(20) Véanse: Arts. 1.03(i), 2.03 y 2.04 (20 L.P.R.A. secs. 407(1), 407c y 407d).


(21) Arts. 1.03(i) y 5.02(a), 20 L.P.R.A. secs. 407(1) y 410a(a).


(22) Precisamente, el Art. 2.02(a)(6) expresa que “[l]a entrega y orientación se llevará a cabo persona a persona por el farmacéutico, a menos que el paciente renun-cie expresamente a recibir la orientación”. (Énfasis nuestro.) 20 L.P.R.A. sec. 407b(a)(6).


(23) Art. 1.03(zz), 20 L.P.R.A. sec. 407(zz).


(24) Pueblo v. Tribunal Superior, 98 D.P.R. 750, 751 (1970).


(25) Sucn. Álvarez v. Srio. de Justicia, 150 D.P.R. 252, 274 (2000), citando a R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. 1, Cap. 34, pág. 259.


(26) Bernier y Cuevas Segarra, op. cit., pág. 259.


(27) Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14.


(28) Romero Barceló v. E.L.A., 169 D.P.R. 460, 476-477 (2006).


(29) 31 L.P.R.A. sec. 19.


(30) Pueblo v. Zayas Rodríguez, 147 D.P.R. 530, 537 (1999); Departamento Hacienda v. Telefónica, 164 D.P.R. 195, 214 (2005); Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735, 756 (1992).


(31) Sucn. Álvarez v. Srio. de Justicia, supra; Pueblo v. Zayas Rodríguez, supra, pág. 538.


(32) Pueblo v. Zayas Rodríguez, supra, pág. 538.


(33) Departamento Hacienda v. Telefónica, supra, pág. 215; Pueblo v. Zayas Ro-dríguez, supra, pág. 551.


(34) Bernier y Cuevas Segarra, op. cit, pág. 315.


(35) Íd.


(36) Álvarez & Pascual, Inc. v. Srio. Hacienda, 84 D.P.R. 482, 489-490 (1962); Descartes, Tes. v. Tribl. Contrib. y Sucn. Cautiño, 71 D.P.R. 248, 253 (1950).


(37) Pueblo v. De Jesús, 70 D.P.R. 37, 42 (1949).


(38) Sucn. Alvarez v. Srio. de Justicia, supra, pág. 276.


(39) Martínez v. Rosado, 165 D.P.R. 582, 589 (2005); Otero v. Toyota, 163 D.P.R. 716, 727 (2005); Pacheco v. Estancias, 160 D.P.R. 409, 431 (2003).


(40) Sec. 4.5 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 2175, citada en Mun. de San Juan v. J.C.A., 149 D.P.R. 263, 279-280 (1999).


(41) Íd.


(42) Íd.; Martínez v. Rosado, supra; Otero v. Toyota, supra, pág. 729; Pacheco v. Estancias, supra, pág. 432.


(43) Martínez v. Rosado, supra; Otero v. Toyota, supra.


(44) Rebollo v. Yiyi Motors, 161 D.P.R. 69, 78 (2004); Adorno Quiles v. Hernández, 126 D.P.R. 191, 195 (1990). El Prof. Demetrio Fernández señala que, “[s]ólo cuando las agencias administrativas estén diseñando cuestiones de hecho o de política pú-blica altamente técnica es que se determina que las agencias se encuentran mejor equipadas para hacer la decisión que interpreta la ley. Empero, ... el hecho de la especialización o el manejo de cuestiones técnicas no es una carta en blanco para que se actúe en forma caprichosa, arbitraria e irrazonable”. D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed. rev., Bogotá, Ed. Forum, 2001, pág. 560. Véase South P.R. Sugar Co. v. Junta, 82 D.P.R. 847 (1961).


(45) Pacheco v. Estancias, supra, pág. 433; Asoc. Vec. H. San Jorge v. U. Med. Corp., 150 D.P.R. 70, 76 (2000); Com. Vec. Pro-Mej., Inc. v. J.P., 147 D.P.R. 750, 761 (1999); Costa, Piovanetti v. Caguas Expressway, 149 D.P.R. 881, 889 (1999).


(46) Rebollo v. Yiyi Motors, supra; Reyes Salcedo v. Policía de P.R., 143 D.P.R. 85 (1997).


(47) Martínez v. Rosado, supra; Pacheco v. Estancias, supra, pág. 433; Asoc. Vec. H. San Jorge v. U. Med. Corp., supra, pág. 75; Costa, Piovanetti v. Caguas Expressway, supra.


(48) 20 L.P.R.A. sec. 407b(a)(6).


(49) Véase Informe de la Oficial Examinadora, págs. 27-28.


(50) Íd., pág. 28.


(61) Véase Informe de la Comisión de Gobierno de la Cámara de Representantes sobre el R de la C. 4248 de 11 de noviembre de 2003, 6ta Sesión Ordinaria, 14ta Asamblea Legislativa, pág. 2.